Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-5, 8, 11-12, 15-16, and 18 in the reply filed on 09/10/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scudiere (US 6444917) in view of Ko (US 2015/0248952) and Thieme (US 2006/0073979) and Hong (US 2008/0207458).
Scudiere teaches a method for manufacturing a multi-ply HTS wire (abstract, fig. 4; col. 11, lines 25-35) comprising stacking lengths of strips of HTS to provide a said multiply HTS wire having multiple superconducting layers (col. 11, lines 25-35).

Ko, however, teaches a method of producing a superconductor (abstract) wherein a superconductor is debonded from a buffer layer and metal substrate (para. 0036) for the purpose of reducing the thickness of the superconducting wire material (para. 0002).
Therefore, it would have been obvious to one of ordinary skill in the art to produce the superconductor length of strip of Scudiere by debonding a superconductor layer from a buffer layer and metal substrate in order to reduce the thickness of the superconducting wire material as taught by Ko.
Scudiere fails to teach laser slicing the exfoliated superconducting tape into narrow strips.
Thieme, however, teaches a method of making superconductors (abstract) wherein superconductor wires can be slit into smaller wires (para. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconductor wires of Scudiere slit into smaller wires in order to provide a method step known in the art as taught by Thieme and because one of ordinary skill in the art would cut the superconductor based upon the width of the superconductor desired.
Additionally, Hong teaches that it is known to cut superconductors using laser cutting (para. 0032).
Therefore, it would have further been obvious to one of ordinary skill in the art to provide the cutting in Scudiere as laser cutting in order to provide a known method of cutting superconductors as taught by Hong.

Regarding claim 5, Thieme teaches that the metal layer, encapsulating the superconductor inserts can be deposited by an electroplating process (para. 0074). Therefore, it would have been obvious to one of ordinary skill in the art to produce the metal layer, encapsulating the superconductor inserts, of Scudiere by an electroplating process in order to provide a known step of producing conductive metal layers about the stacked strips as taught by Thieme.
Regarding claim 8, Ko teaches that a metal stabilizer layer is deposited on the upper side of the superconductor (para. 0038). Therefore, it appears that the metal stabilizer layer would be between adjacent strips (in the stack) in Scudiere.
Regarding claim 15, Thieme teaches coating a superconductive tape with a protective layer of silver prior to the slicing step (fig. 9, #970, 990; para. 0012).

Claim 11, 12,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Scudiere (US 6444917) in view of Ko (US 2015/0248952) and Thieme (US 2006/0073979) and Hong (US 2008/0207458) and Sakashita (US 20080075927).
Scudiere teaches a method as described above in claim 1, but fails to teach the separating step including the step of rapidly heating the substrate with an inductive coil.
Sakashita, however, teaches a method of separating a superconductor from a substrate (abstract, para. 0038) wherein the superconductor film is heated during the separation step for the purpose of facilitating separation of the superconductor from the substrate (para. 0057-0058).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconductor film of Scudiere heated during the separation step in order to facilitate separation of the superconductor from the substrate as taught by Sakashita.
Regarding claim 12, Sakashita teaches that an external deforming force is applied to the wire during separation (para. 0045).

Claim 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scudiere (US 6444917) in view of Ko (US 2015/0248952) and Thieme (US 2006/0073979) and Hong (US 2008/0207458) and Aprigiano (US 5164361).
Scudiere discloses the method according to claim 1, but does not disclose the method further comprising the step of bundling a plurality of said filaments to provide a superconducting cable. 
However, Apriglano discloses a method for manufacturing high-temperature superconducting filaments from a second generation wire (col 1, In 17-19; col 5, In 11) further comprising the step of bundling a plurality of said filaments to provide a superconducting cable (col 1, In 17-19: amendable to being twisted or braided into strands and the strands likewise into cables. The overall process can be automated). 
It would have been obvious to one of ordinary skill in the art to use the bundling in Scudiere to provide continuous cables for use in magnets as taught by Aprigiano.
Regarding claim 18, Aprigiano discloses a method for manufacturing high-temperature superconducting filaments from a second generation wire (col 1, In 17-19; col 5, In 11) comprising the step of twisting said filaments (col 1, In 29-30; col 4, In 23-28; Fig 7). 
It would have been obvious to one of ordinary skill in the art to use the twisted filaments in Scudiere in order to provide fine, twisted and wound filaments that are needed for the magnets as taught by Aprigiano. Further, it would have been obvious to one of ordinary skill in the art wherein the twisting would reduce magnetization loss.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735